DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-10, 13-16, and 20-26 are pending in this application.               Claims 2-9 and 13-16 are presented as amended claims.
               Claims 10 is presented as original claimed.
               Claims 20-26 are newly presented as dependent from previously allowable claims.
               Claims 1, 11-12, and 17-19 are cancelled.
Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to overcome claim objections for claims 1, 3, 4, 11, 12, and 13 as a result of intended use language are successful and the objection is hereby withdrawn.
Claim 2: None of the prior art cited could anticipate, or be combined to render obvious A system for closest in path vehicle following using surrounding vehicles motion flow, 
Claim 3: None of the prior art cited could anticipate, or be combined to render obvious A system for closest in path vehicle following using surrounding vehicles motion flow, comprising: a sensor device of a host vehicle generating data related to a plurality of vehicles upon a drivable surface in front of the host vehicle; a navigation controller including a computerized processor configured to: monitor the data from the sensor device; define a portion of the plurality of vehicles as a swarm of vehicles; identify one of the plurality of vehicles as a closest in path vehicle to be followed; evaluate the data to determine whether the closest in path vehicle to be followed is exhibiting good behavior in relation to the swarm of vehicles; and when the closest in path vehicle to be followed is exhibiting the good behavior, generate a 
Claim 5: None of the prior art cited could anticipate, or be combined to render obvious A system for closest in path vehicle following using surrounding vehicles motion flow, comprising: a sensor device of a host vehicle generating data related to a plurality of vehicles upon a drivable surface in front of the host vehicle; a navigation controller including a computerized processor configured to: monitor the data from the sensor device; define a portion of the plurality of vehicles as a swarm of vehicles; identify one of the plurality of vehicles as a closest in path vehicle to be followed; evaluate the data to determine whether the closest in path vehicle to be followed is exhibiting good behavior in relation to the swarm of vehicles; and when the closest in path vehicle to be followed is exhibiting the good behavior, generate a breadcrumbing navigation path based upon the data; a vehicle controller controlling the host vehicle based upon the breadcrumbing navigation path; and The system of claim 1, wherein generating the breadcrumbing navigation path based upon the data includes weighting the closest in path vehicle as a high-quality candidate to be followed based upon the good behavior.
Claim 9: None of the prior art cited could anticipate, or be combined to render obvious A system for closest in path vehicle following using surrounding vehicles motion flow, comprising: a sensor device of a host vehicle generating data related to a plurality of vehicles upon a drivable surface in front of the host vehicle; a navigation controller including a computerized processor configured to: monitor the data from the sensor device; define a portion of the plurality of vehicles as a swarm of vehicles; identify one of the plurality of vehicles as a closest in path vehicle to be followed; evaluate the data to determine whether the closest in path vehicle to be followed is exhibiting good behavior in relation to the swarm of vehicles; and when the closest in path vehicle to be followed is exhibiting the good behavior, generate a breadcrumbing navigation path based upon the data; a vehicle controller controlling the host vehicle based upon the breadcrumbing navigation path; and The system of claim 1, wherein defining the portion of the plurality of vehicles as the swarm of vehicles includes: determining a speed of a first vehicle of the plurality of vehicles; determining a speed of a second vehicle of the plurality of vehicles; determining a relative position of the first vehicle to the second vehicle; and defining the first vehicle and the second vehicle as the swarm of vehicles when a speed difference between the speed of the first vehicle and the speed of the second vehicle is less than a threshold speed difference and when the relative position of the first vehicle to the second vehicle is closer than a threshold distance.
Claims 4, 6-8, 10, 13-16, 20-23, and 24-26 are allowable based upon their dependence on their respective allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663